In this case, by order of the Court, the Commissioner in Equity for Beaufort, was directed to receive the funds arising from the sales for partition, and to invest them in stock, or loan them out ou proper securities — the interest to be paid annually, and when received, to be invested or loaned out in like manner. The Commissioner, reported under this order the amount of principal received by him and invested, on which he charged two and a-half per cent.; and also the amount of interest received, ^.p0C)-| on which he charged ten per *cent. Held, that the Commissioner J J was not entitled to the commissions claimed for extra services, but must be restricted to the amount allowed by law in his character of Commissioner.